Citation Nr: 1755717	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-34 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for abdominoplasty, scar.

2. Entitlement to an initial rating in excess of 10 percent prior to November 3, 2015, for plantar fasciitis, bilateral feet.

3. Entitlement to service connection for a total hysterectomy.

4. Entitlement to service connection for left leg pain.

5. Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing is of record.

The Board notes that under the provisions of 38 U.S.C.A. § 7105  (a), an appeal to the Board must be initiated by an NOD and completed by a Substantive Appeal (VA Form 9 or equivalent) after an SOC is furnished to the claimant.  There must be a decision by the RO, the claimant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her arguments in a timely-filed Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202. 

The RO may close the case for failure to respond after receipt of the SOC, but questions as to timeliness or adequacy of response shall be determined by the Board.  38 U.S.C.A. § 7105 (d)(3).  The Board may address in the first instance whether a Substantive Appeal was adequate and timely at any stage in a proceeding before it, regardless of whether the AOJ addressed this issue.  38 C.F.R. § 20.101 (d) (2016).

In an August 2016 rating decision, the RO denied reopening the Veteran's claim for service connection for a total hysterectomy, finding that she had not submitted new and material evidence.  The AOJ provided the Veteran with notice of this rating decision in an August 2016 letter.

However, the Board finds that the Veteran's October 2009 rating decision was never final as the Veteran filed a Substantive Appeal in October 2013 which had been accepted by the RO as being timely.  Based on the foregoing, the Board finds that the Veteran did file a timely Substantive Appeal with respect to the October 2009 rating decision.  Accordingly, the appeal has remained open and is not subject to the new and material evidence standard.

The issues of entitlement to service connection for left leg pain and entitlement to service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at the Veteran's Board hearing that she wished to withdraw the issue on appeal pertaining to entitlement to an initial rating in excess of 10 percent for abdominoplasty, scar.

2. Prior to November 3, 2015, the Veteran's bilateral plantar fasciitis has been manifested by no more than mild symptoms of pain on use.

3. The most probative evidence of record is against a finding that the Veteran had a hysterectomy causally related to, or aggravated by, qualifying service.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for entitlement to an initial rating in excess of 10 percent for abdominoplasty, scar have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2. The criteria for an initial rating in excess of 10 percent for bilateral plantar fasciitis prior to November 3, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.72, Diagnostic Codes 5299-5279, 5020-5276 (2016).

3. The criteria for service connection for a hysterectomy have not been met.  38 U.S.C.A. § § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In the present case, the Veteran indicated at her May 2017 Board hearing that she wished to withdraw the appeal for entitlement to an initial rating in excess of 10 percent for abdominoplasty, scar.  This verbal withdrawal came after the RO denied entitlement to an initial rating in excess of 10 percent for abdominoplasty, scar, claimed as panniculus; hence, with respect to that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal for entitlement to an initial rating in excess of 10 percent for abdominoplasty, scar, claimed as panniculus is dismissed. 

III.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Plantar Fasciitis, Bilateral Feet prior to November 3, 2015

As an initial matter, the Board notes that the Veteran's bilateral plantar fasciitis has been rated analogously as there is not a Diagnostic Code that pertains to this disability.  In the August 2002 rating decision, Diagnostic Codes 5299-5279 were applied.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 5299 for miscellaneous injury.  See 38 C.F.R. § 4.27.  Under Diagnostic Code 5279, bilateral anterior metatarsalgia (Morton's disease) is rated. 38 C.F.R. § 4.71a, Diagnostic Code 5279.

In the October 2009 rating decision which granted the 10 percent disability rating, Diagnostic Code 5020-5276 was applied.

Under Diagnostic Code 5020, synovitis is rated according to any resulting limitation of motion of the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5020.

Under Diagnostic Code 5276, for acquired flatfoot, a 10 percent rating is assigned for moderate pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for bilateral pes planus if severe, with objective evidence of marked deformity (pronation, abduction, etc), accentuated pain on manipulation and use, indications of swelling on use, with characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral pes planus, with marked pronation, extreme tenderness of the plantar surface of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In August 2002, the Veteran was afforded a VA examination for her claim.  Upon examination, the Veteran's feet were within normal limits and her gait was within normal limits.  There was no evidence of diagnosis of bunions or limitation of motion or pain on use. 

In July 2009, the Veteran submitted a statement regarding her claim.  The Veteran complained of constant pain.  However, the Board notes that the Veteran did not specify which disability caused constant pain.

In June 2015, the Veteran was afforded a VA examination for her claim.  The Veteran described pain in the right bunion as well as bilateral foot pain on the lateral aspect of each foot.  The symptoms were fairly consistent and did not flare up more than her baseline.  The Veteran stated that her foot pain affected her tolerance to weight-bearing and she tended to sit at work.  The examiner noted that the Veteran had symptoms similar to a hallux valgus condition.  In addition, the Veteran described foot injuries as pain on the lateral aspect of each foot near the fourth and fifth toes along with the callous that developed on the lateral aspect of the right foot in this region.  The Veteran said that the October 2014 surgery was done to correct problems in the second, third and fifth digits.  However, the examiner stated that he was not able to determine whether this was due to hammertoes or another toe condition by review of the records.  The examiner noted the severity of this condition as moderate bilaterally.  Symptoms associated with the Veteran's disability were pain on non-weight-bearing, disturbance of locomotion, interference with standing and pain with walking.  The examiner also noted that the Veteran's right foot showed plantar calcaneal spur and early retrocalcaneal spur.  The left foot showed plantar and retrocalcaneal spur, flattening of the medial distal first metatarsal bone, status post surgery of the PIP joint of the fifth toe, a screw in her first metatarsal, and a screw transversing the DIP joint of the second toe with nodular complication.

In this case, the Veteran's symptoms of plantar fasciitis are not manifested by any of symptomatology associated with a rating higher than 10 percent under Diagnostic Code 5276.  In addition, the Veteran has provided limited additional evidence showing an increase in symptoms to warrant a higher disability rating.  Moreover, the Veteran has not been diagnosed with bilateral weakfoot (Diagnostic Code 5277), acquired pes cavus (Diagnostic Code 5278), anterior metatarsalgia (DC 5279), severe, unilateral hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), malunion of or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283), to warrant application of these Diagnostic Codes.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 provides for a 10 percent rating for other foot injuries that are moderate, 20 percent for moderately severe foot injuries, and 30 percent for severe foot injuries.  38 C.F.R. § 4.71a.  In this case, even if the Board were to apply this Diagnostic Code, the symptomatology as described above is not tantamount to a moderately severe foot injury.  As noted, the Veteran's main symptom consisted of pain on use and was reported to be mild in degree. 

After considering the evidence of record, the Board finds that a rating in excess of 10 percent prior to November 3, 2015, for the Veteran's bilateral plantar fasciitis is not warranted.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

The record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of her disabilities, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Of note, at the May 2017 Board hearing, the Veteran stated that she continued to work.

IV. 	Service Connection

In general, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include total hysterectomy.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Total Hysterectomy

The Veteran asserts that she had fibroids during service and that her hysterectomy is therefore related to service.

Service treatment records are negative for complaints, treatment, or diagnosis of hysterectomy or related problems.

In June 2006, five years after separation from service, the Veteran underwent a total hysterectomy.  Prior to undergoing the surgery, the Veteran was diagnosed with fibroid uterus with abnormal uterine bleeding, anemia, symptomatic cystouerethrocele with urinary stress incontinence.

In May 2017, the Veteran testified at her Board hearing that she had fibroids while in service.  She also stated that she had menstrual periods for weeks at a time while in service.  

The Board notes that the Veteran was not afforded a VA examination and opinion for this disability.  However, the Board finds that the Veteran's hysterectomy claim did not meet the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, although there is competent evidence that the Veteran underwent a hysterectomy in June 2006, there is no evidence establishing that an event, injury or disease occurred in service to result in her hysterectomy after service.  In addition, there is no indication that the hysterectomy may be associated, and thus there is sufficient evidence to make a decision on this claim without a VA examination.

The Board has considered the Veteran's assertions about the connection between her hysterectomy and her active duty service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the hysterectomy at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that the Veteran's total hysterectomy is related to service, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for total hysterectomy is not warranted.  


ORDER

1. Entitlement to an initial rating in excess of 10 percent for abdominoplasty, scar, is dismissed.

2. Entitlement to an initial rating in excess of 10 percent prior to November 3, 2015, for plantar fasciitis, bilateral feet is denied.

3. Entitlement to service connection for a total hysterectomy is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Left Leg Pain

The Veteran asserts that she has left leg pain which started in service.  

In October 2006, the Veteran saw her treating VA physician and was diagnosed with diabetes and chronic leg numbing pain possibly secondary to diabetic peripheral neuropathy.

July 2009, a VA treatment note showed that the Veteran had left leg pain for 3 weeks.  In August 2009, the Veteran saw her private physician for complaints of left leg pain.  The private physician stated that around the 1990s, the Veteran began developing lower left leg pain.  The private physician diagnosed the Veteran with probable peroneal neuropathy on the left based on the distribution of numbness and pain, as well as the presence of diabetes.  

In May 2017, the Veteran testified at her Board hearing that she had a constant pain in her left leg from her thigh all the way down.  She stated that her job in the military was a supply person, which entailed working in a warehouse.  This job consisted of pulling down boxes of generators and cargo, which meant she had to climb ladders.  The Veteran said that because there was no dolly, you would have to pull items by hand.  The Veteran said that left leg pain started around 1985 or 1986 and it was continuous.  She would report to sick bay but they would just give her Motrin without determining what the problem was.

The Veteran has not yet been provided with a VA examination concerning her claim of entitlement to service connection for left leg pain.  Given the aforementioned evidence, specifically the possible connection between the Veteran's leg pain and diabetes, the Board finds that the provision of an examination and medical opinion is needed in order for VA to meet its duty to assist the Veteran in substantiating his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. 79 (2006).  On remand, such examination and opinion should be provided.

Diabetes Mellitus

The Veteran asserts that her diabetes mellitus is related to service.  Specifically, she stated that she had gestational diabetes during service, and was diagnosed with diabetes shortly after service.

First, at the Veteran's May 2017 Board hearing, the Veteran stated that she was diagnosed with diabetes in 2001 right before September 11, 2011.  The Veteran was in Japan with her husband, R.L.K., at the time.  The Veteran's husband was still in service, so she went to the hospital on base in Japan.  She stated that she has been taking medication since that time.  The Board notes that the records are not part of the claims file and thus the RO will need to obtain these from the Veteran.

In addition, service treatment records showed that in November 1996, while the Veteran was pregnant, she was diagnosed with gestational diabetes.  At that time, diabetes mellitus was ruled out.  

Following service, VA treatment records from 2006 show consistent treatment for diabetes mellitus.  

The Veteran has not yet been provided with a VA examination concerning her claim of entitlement to service connection for diabetes mellitus.  Given the aforementioned evidence, specifically the possible evidence of record within one year of service showing diagnosis of diabetes mellitus, and the Veteran's gestational diabetes in service and later diagnosis of diabetes mellitus, the Board finds that the provision of an examination and medical opinion is needed in order for VA to meet its duty to assist the Veteran in substantiating her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. 79 (2006).  On remand, such examination and opinion should be provided.

Finally, the Board finds that the issue of left leg pain is inextricably intertwined with the claim for service connection for diabetes mellitus because a hypothetical grant of diabetes mellitus could significantly change the adjudication of the left leg pain issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA and private treatment records.  Specifically, determine what branch of the military the Veteran's ex-husband, R.L.K., served in Japan between 2001 and 2005, and determine what base the Veteran served on.  Then obtain all outpatient military dependent treatment records from the hospital from 2001 to 2005.  

The RO must detail all attempts to locate the military dependent records.  If attempts to locate these records are futile, then the RO must state so and provide a written response to the Veteran and provide a copy in the claims file.

2. After completion of the foregoing, schedule the Veteran for a VA examination to address the Veteran's claim for service connection for left leg pain.  The Veteran's claims file and any pertinent evidence should be provided to the examiner.  Following a review of the record, the examiner should first identify whether a diagnosis can be made for the Veteran's left leg pain claim.  

If the examiner is able to determine a diagnosis, then the examiner is asked to provide an opinion on whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's left leg pain is etiologically related to the Veteran's active service?

If the Veteran's left leg pain is not directly related to the Veteran's active service, then the examiner is asked to determine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's left leg pain is caused or aggravated by the Veteran's diabetes mellitus.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3. The RO should also schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of her diabetes mellitus.  The Veteran's claims file as well as any pertinent evidence, including the Veteran's military dependent records, if available, should be provided to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's diabetes mellitus is etiologically related to the Veteran's active duty service.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

4. Then readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


